Title: To George Washington from James Geary, 4 January 1779
From: Geary, James
To: Washington, George


  
    Sir,
    Commissary of Cloathing’s StoreFish Kill [N.Y.] January 4th 1779
  
I just now have recd from Geo: Measam Esqr. Commissary Genl Cloathg for the Northern Army, now at Springfield Six Hhds said to contain, six hundred and eighteen Shirts and two thousand and forty seven pair Shoes, for the use of the Army of the United States, he Geo: Measam, desires that I should immediatly inform your Excellency of the arrival of said Cloathing at this place, and at the same time request your orders respecting the issuing or disposing of the same. I have the Honor to be with all respect, Your Excellency’s Most Obedient and Most humble Servt
  
    James Geary forGeo: Measam Esqr.Comy Genl Cloathg N.A.
  
 